DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The informal drawings, e.g., FIGS. 13A & 13B, are not of sufficient quality to permit examination. Accordingly, replacement drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to this Office action. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
Applicant is given a shortened statutory period of TWO (2) MONTHS to submit new drawings in compliance with 37 CFR 1.81. Extensions of time may be obtained under the provisions of 37 CFR 1.136(a) but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133). Failure to timely submit replacement drawing sheets will result in ABANDONMENT of the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9, 12-15, 17, 27-30 & 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, 
1.	Limitation the return queries (lines 8 & 16) references to other items in the claim. It is unclear what item is being referenced;
2.	Limitation the plurality of return queries (line 14) references to other items in the claim. It is unclear what item is being referenced;
3.	As recited at lines 19[Wingdings font/0xE0]22, the plurality of respondent and co-respondent combinations are sorted, ranked and time duration filtered. Line 22 further recites that a listing of the sorted and ranked respondents or co-respondents is output. It is unclear how only a listing of the sorted and ranked respondents or co-respondents is output when the plurality of respondent and co-respondent combinations is also time duration filtered;
4.	Limitation the sorted and ranked respondents or co-respondents (line 22) references to other items in the claim. It is unclear what item is being referenced;
5.	It is unclear how the personalized network search results and search result rankings is formed as recited in the preamble.  

Regarding claim 9, limitation the selected respondent and the selected co-respondent references to other items in the claim. It is unclear what item is being referenced.

Regarding claim 12, the step of determining a transit time duration for an available mode of transportation and an available transportation route for the available mode of transportation indicates that the result of the step determining is just a number indicates a determined duration of time to time duration filter the plurality of respondent and co-respondent combinations by determining a transit time duration.

Regarding claim 13, the step of determining the transit time duration during a selected time of day for the available mode of transportation and the available transportation route indicates that the result of the step determining is just a number indicates a determined duration of time such as 1 hour or 2 hour. There is no relation between filtering and a result determining such as 1 hour or 2 hour. It is unclear how to time duration filter the plurality of respondent and co-respondent combinations by determining the transit time duration.

Regarding claim 14, the step of determining whether a transit time duration during a selected time of day, for an available mode of transportation and an available transportation route for the available mode of transportation, is less than or equal to a selected, maximum time duration indicates that the result of the step determining is just a number indicates a determined duration of time such as 1 hour or 2 hour. There is no relation between filtering and a result determining such as 1 hour or 2 hour. It is unclear how to time duration filter the plurality of respondent and co-respondent combinations by determining… a transit time duration.   

Regarding claim 15, 
1.	It is unclear how to select a corresponding respondent and co-respondent combination for inclusion in the listing of the sorted and ranked respondents or co-respondents when the listing of the sorted and ranked respondents or co-respondents was output as recited in claim 1;
2.	It is unclear WHETHER a listing of the sorted and ranked respondents or co-respondents to form the personalized network search results and search result rankings is output as recited in claim 1 OR a corresponding respondent and co-respondent combination is selected for inclusion in the listing of the sorted and ranked respondents or co-respondents to form the personalized network search results and search result rankings when the transit time duration is less than or equal to a selected, maximum time duration as recited in claim 15. For at least the reasons as noted, the features as recited in claim 15 are considered as optional features.

Claim 17 includes features analogous to claim 1. Claim 17 is rejected for at least the reasons as noted with regard to claim 1.

Claims 27-29 include features analogous to claims 12-14. Claim 27-29 are rejected for at least the reasons as noted with regard to claims 12-14.

Claim 30 includes features analogous to claim 15. Claim 30 is rejected for at least the reasons as noted with regard to claim 15.

Claim 32 includes features analogous to claims 1 and 14. Claim 32 is rejected for at least the reasons as noted with regard to claims 1 and 14.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-11, 16-26 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BALASIA et al. [US 9,734,219 B1], hereinafter referred to as BALASIA.

Regarding claims 1 & 17, BALASIA teaches a computer server system coupleable to a network for personalization of network search results and search result rankings. The computer server system as taught in BALASIA reads on the claimed invention as shown below.

CLAIMS 1 & 17
A computer server system coupleable to a network for personalization of network search results and search result rankings, the server system comprising: 
a network input and output interface for network data transmission and reception, 

the network input and output interface adapted to receive at least one query from a respondent or co-respondent via the network;  

to transmit a plurality of return queries to the respondent or co-respondent via the network;  

to receive a plurality of responses to the return queries from the respondent or co-respondent via the network;  and 

to transmit personalized network search results and search result rankings to the respondent or co-respondent via the network;  

at least one data storage device storing a plurality of return queries;  and 

one or more processors coupled to the at least one data storage device and network input and output interface, 

the one or more processors adapted to access the at least one data storage device and using the at least one query, to select the plurality of return queries for transmission;  

to search the at least one data storage device for corresponding pluralities of responses to the return queries from one or more co-respondents or respondents, respectively;  

to comparatively pair-wise score the plurality of responses to the return queries against the corresponding pluralities of responses to the return queries and generate a plurality of pair-wise alignment scores for a plurality of respondent and co-respondent combinations;  


to sort and rank the plurality of respondent and co-respondent combinations according to the plurality of pair-wise alignment scores;  

to time duration filter the plurality of respondent and co-respondent combinations;  and 

to output a listing of the sorted and ranked respondents or co-respondents to form the personalized network search results and search result rankings.
BALASIA et al.
A computer server system coupleable to a network for personalization of network search results and search result rankings (BALASIA, Abstract), the server system comprising: 
a network input and output interface for network data transmission and reception (BALASIA, Col. 3-Lines 47[Wingdings font/0xE0]49), 
the network input and output interface adapted to receive at least one query from a respondent or co-respondent via the network (BALASIA, Col. 3-Lines 49[Wingdings font/0xE0]52);  
to transmit a plurality of return queries to the respondent or co-respondent via the network (BALASIA, Col. 3-Lines 52[Wingdings font/0xE0]53);  

to transmit personalized network search results and search result rankings to the respondent or co-respondent via the network (BALASIA, Col. 3-Lines 55[Wingdings font/0xE0]57);  
at least one data storage device storing a plurality of return queries (BALASIA, Col. 3-Lines 57[Wingdings font/0xE0]59);  and 
one or more processors coupled to the at least one data storage device and network input and output interface (BALASIA, Col. 3-Lines 59[Wingdings font/0xE0]61), 
the one or more processors adapted to access the at least one data storage device and using the at least one query, to select the plurality of return queries for transmission (BALASIA, Col. 3-Lines 61[Wingdings font/0xE0]64);  
to search the at least one data storage device for corresponding pluralities of responses to the return queries from one or more co-respondents or respondents, respectively (BALASIA, Col. 3-Lines 64[Wingdings font/0xE0]66);  

to sort and rank the plurality of respondent and co-respondent combinations according to the plurality of pair-wise alignment scores (BALASIA, Col. 4-Lines 4[Wingdings font/0xE0]7);  
to time duration filter the plurality of respondent and co-respondent combinations (BALASIA, Col. 7-Lines 11[Wingdings font/0xE0]18 & Col. 11-Lines 19[Wingdings font/0xE0]29);  and 
to output a listing of the sorted and ranked respondents or co-respondents to form the personalized network search results and search result rankings (BALASIA, Col. 4-Lines 7[Wingdings font/0xE0]9).



Regarding claims 2 & 18, BALASIA further teaches that the one or more processors are further adapted to select one or more co-respondents or respondents from the sorted and ranked plurality of respondent and co-respondent combinations for inclusion of a predetermined number of sorted and ranked respondents or co-respondents to form the personalized network search results and search result rankings (BALASIA, Cols. 41[Wingdings font/0xE0]42-Claim 2). 

Regarding claims 3 & 19, BALASIA further teaches that the one or more processors are further adapted, for each response of the plurality of responses to the return queries, to determine an unmodified distance between responses of a respondent and a co-respondent; and to combine a plurality of unmodified distance determinations for the plurality of responses to the return queries to form an unmodified alignment score (BALASIA, Col. 42-Claim 3). 

Regarding claims 4 & 20, BALASIA further teaches that the one or more processors are further adapted, for each response of the plurality of responses to the return queries, to determine a normalized distance between responses of a respondent and a co-respondent; and to combine a plurality of normalized distance determinations for the plurality of responses to the return queries to form a normalized alignment score (BALASIA, Col. 42-Claim 4). 

Regarding claims 5 & 21, BALASIA further teaches that the one or more processors are further adapted to differentially weight the unmodified alignment score and normalized alignment score;  and to combine the differentially weighted unmodified alignment score and normalized alignment score to form the pair-wise alignment score (BALASIA, Col. 42-Claim 5). 

Regarding claims 6 & 22, BALASIA further teaches that the one or more processors are further adapted to generate a digital filter from each plurality of responses to the return queries to form a plurality of digital filters (BALASIA, Col. 4-Lines 38[Wingdings font/0xE0]41). 

each digital filter of the plurality of digital filters comprises a matrix or vector having the pluralities of responses to the return queries for a selected respondent or co-respondent (BALASIA, Col. 42-Claim 6).

Regarding claims 8 & 24, BALASIA further teaches that the one or more processors are further adapted to compare a selected combination of respondent and co-respondent digital filters, of the plurality of digital filters, to generate the pair-wise alignment score for the selected respondent and co-respondent combination, wherein the comparison is a variance determination or a difference determination (BALASIA, Col. 6-Lines 39[Wingdings font/0xE0]47). 

Regarding claim 9, BALASIA further teaches that the one or more processors are further adapted to use the plurality of digital filters to provide a two-stage filtering of potential search results through both a respondent digital filter of a selected respondent and a co-respondent digital filter of a selected co-respondent, of the plurality of digital filters, to generate the personalized network search results and search result rankings for the selected respondent or the selected co-respondent (BALASIA, Col. 6-Lines 48[Wingdings font/0xE0]56). 

Regarding claims 10 & 25, BALASIA further teaches that the one or more processors are further adapted to store the plurality of pair-wise alignment scores for the plurality of respondent and co-respondent combinations in the at least one data storage device, and to store the listing of the sorted and ranked respondents or co-respondents in the at least one data storage device (BALASIA, Col. 6-Line 61[Wingdings font/0xE0]Col. 7-Line 3). 

Regarding claims 11 & 26, BALASIA further teaches that the one or more processors are further adapted to generate a push notification of the personalized network search results and search result rankings for transmission by the network input and output interface to the respondent or co-respondent (BALASIA, Col. 7-Lines 4[Wingdings font/0xE0]8). 

Regarding claims 16 & 31, BALASIA further teaches that the respondent is an employment candidate and the co-respondent is a potential employer, and wherein the listing of the sorted and ranked respondents or co-respondents comprises a listing of sorted and ranked employment candidates provided to the potential employer or comprises a listing of sorted and ranked potential employers provided to the employment candidate (BALASIA, Col. 5-Lines 11[Wingdings font/0xE0]19). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over BALASIA et al. [US 9,734,219 B1], hereinafter referred to as BALASIA, in view of POIRIER [US 2016/0132835 A1].

a transit time duration and available mode of transportation, e.g., commute times, access to public transportation (BALASIA, Col. 17-Lines 1[Wingdings font/0xE0]20).
BALASIA does not explicitly teach the step of determining a transit time duration for an available mode of transportation and an available transportation route for the available mode of transportation.
POIRIER teaches the step of determining a transit time duration for an available mode of transportation and an available transportation route for the available mode of transportation (POIRIER, ¶ 0044 & 0055[Wingdings font/0xE0]0056).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in POIRIER into BALASIA in order to manage a job search.

Claims 13-15, 28-30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over BALASIA et al. [US 9,734,219 B1], hereinafter referred to as BALASIA, in view of POIRIER [US 2016/0132835 A1] and further in view of MARKS [US 2013/0261956 A1].

Regarding claims 13 & 28, BALASIA & POIRIER further teaches the step of determining the transit time duration for the available mode of transportation and the available transportation route (POIRIER, ¶ 0044 & 0055[Wingdings font/0xE0]0056). 
BALASIA & POIRIER does not explicitly teach transit time duration is determined during a selected time of day.
MARKS teaches that transit time duration is determined during a selected time of day (MARKS, ¶ 0079).


Regarding claims 14 & 29, BALASIA does not explicitly teach the step of determining whether a transit time duration during a selected time of day, for an available mode of transportation and an available transportation route for the available mode of transportation, is less than or equal to a selected, maximum time duration. 
BALASIA further teaches that response to the return queries 615, 620 are further filtered in accordance with commute times, access to public transportation (BALASIA, Col. 17-Lines 1[Wingdings font/0xE0]17).
POIRIER teaches the step of determining whether a transit time duration for an available mode of transportation and an available transportation route for the available mode of transportation, is less than or equal to a selected, maximum time duration POIRIER, ¶ 0044 & 0055[Wingdings font/0xE0]0056).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in MARKS into BALASIA in order to manage a job search.
BALASIA & POIRIER does not explicitly teach transit time duration is determined during a selected time of day.
MARKS teaches that transit time duration is determined during a selected time of day (MARKS, ¶ 0079).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in MARKS into BALASIA & POIRIER in order to manage a job search.



  Regarding claim 32, BALASIA teaches a computer server system coupleable to a network for personalization of network search results and search result rankings. The computer server system as taught in BALASIA reads on the claimed invention as shown below.

CLAIM 32
A computer server system coupleable to a network for personalization of network search results and search result rankings, the server system comprising: 
a network input and output interface for network data transmission and reception, 

the network input and output interface adapted to receive at least one query from a respondent or co-respondent via the network;  

to transmit a plurality of return queries to the respondent or co-respondent via the network;  

to receive a plurality of responses to the return queries from the respondent or co-respondent via the network;  and 

to transmit personalized network search results and search result rankings to the respondent or co-respondent via the network;  

at least one data storage device storing a plurality of return queries;  and 

one or more processors coupled to the at least one data storage device and network input and output interface, 

the one or more processors adapted to access the at least one data storage device and using the at least one query, to select the plurality of return queries for transmission;  

to search the at least one data storage device for corresponding pluralities of responses to the return queries from one or more co-respondents or respondents, respectively;  

to comparatively pair-wise score the plurality of responses to the return queries against the corresponding pluralities of responses to the return queries and generate a plurality of pair-wise alignment scores for a plurality of respondent and co-respondent combinations;  


to sort and rank the plurality of respondent and co-respondent combinations according to the plurality of pair-wise alignment scores;  

to time duration filter the plurality of respondent and co-respondent combinations;  and 

to output a listing of the sorted and ranked respondents or co-respondents to form the personalized network search results and search result rankings.
BALASIA et al.
A computer server system coupleable to a network for personalization of network search results and search result rankings (BALASIA, Abstract), the server system comprising: 
a network input and output interface for network data transmission and reception (BALASIA, Col. 3-Lines 47[Wingdings font/0xE0]49), 
the network input and output interface adapted to receive at least one query from a respondent or co-respondent via the network (BALASIA, Col. 3-Lines 49[Wingdings font/0xE0]52);  
to transmit a plurality of return queries to the respondent or co-respondent via the network (BALASIA, Col. 3-Lines 52[Wingdings font/0xE0]53);  


to transmit personalized network search results and search result rankings to the respondent or co-respondent via the network (BALASIA, Col. 3-Lines 55[Wingdings font/0xE0]57);  
at least one data storage device storing a plurality of return queries (BALASIA, Col. 3-Lines 57[Wingdings font/0xE0]59);  and 
one or more processors coupled to the at least one data storage device and network input and output interface (BALASIA, Col. 3-Lines 59[Wingdings font/0xE0]61), 
the one or more processors adapted to access the at least one data storage device and using the at least one query, to select the plurality of return queries for transmission (BALASIA, Col. 3-Lines 61[Wingdings font/0xE0]64);  
to search the at least one data storage device for corresponding pluralities of responses to the return queries from one or more co-respondents or respondents, respectively (BALASIA, Col. 3-Lines 64[Wingdings font/0xE0]66);  

to sort and rank the plurality of respondent and co-respondent combinations according to the plurality of pair-wise alignment scores (BALASIA, Col. 4-Lines 4[Wingdings font/0xE0]7);  
to time duration filter the plurality of respondent and co-respondent combinations (BALASIA, Col. 7-Lines 11[Wingdings font/0xE0]18 & Col. 11-Lines 19[Wingdings font/0xE0]29);  and 
to output a listing of the sorted and ranked respondents or co-respondents to form the personalized network search results and search result rankings (BALASIA, Col. 4-Lines 7[Wingdings font/0xE0]9).


BALASIA further teaches that response to the return queries 615, 620 are further filtered in accordance with commute times, access to public transportation (BALASIA, Col. 17-Lines 1[Wingdings font/0xE0]17).
determining whether a transit time duration during a selected time of day, for an available mode of transportation and an available transportation route for the available mode of transportation, is less than or equal to a selected, maximum time duration. 
POIRIER teaches the step of determining whether a transit time duration for an available mode of transportation and an available transportation route for the available mode of transportation, is less than or equal to a selected, maximum time duration (POIRIER, ¶ 0044 & 0055[Wingdings font/0xE0]0056).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in POIRIER into BALASIA in order to manage a job search.
BALASIA & POIRIER does not explicitly teach transit time duration is determined during a selected time of day.
MARKS teaches that transit time duration is determined during a selected time of day (MARKS, ¶ 0079).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in MARKS into BALASIA & POIRIER in order to manage a job search.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q. PHAM whose telephone number is (571)272-4040.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HUNG Q. PHAM
Primary Examiner
Art Unit 2159

/HUNG Q PHAM/Primary Examiner, Art Unit 2159                                                                                                                                                                                            August 10, 2021